Order filed January 14, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00885-CV
                                ____________

                         LESLIE TAYLOR, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-11524


                                     ORDER
      Appellant is represented by counsel, Alfonso Kennard, Jr. No reporter’s
record has been filed in this case. Jessica Chang, the court reporter, informed this
court that appellant had not made arrangements for payment for the reporter’s
record. On November 21, 2019, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of
payment for the record. See Tex. R. App. P. 37.3(c).
       Appellant has not provided this court with proof of payment for the record
but filed a motion for extension of time to file her brief on December 19, 2019.
The motion is GRANTED for thirty (30) days from the date of this order.



                                             PER CURIAM



Panel consists of Justices Zimmerer, Spain and Hassan.